MEMORANDUM OP DISSENTING OPINION.
VALLIANT, J.
The facts in this case are in all respects identical with those in the case of Gannon v. Pauk recently decided in Division One, and reported at page 265 of this volume, except that a different part of the same eighty-acre tract is the subject of this suit and except also that the defendants in this are not the same as in that. Both cases depend on the interpretation to he placed on the fourth clause of the Gannon will. As the dissenting opinion in this case, in which Brace, Marshall and Valliant, JJ., concur, is substantially the same as the opinion of the court in Gannon v. Pauk, it is deemed by the writer of the dissenting opinion unnecessary to do more than refer to the opinion in the Pauk case for an understanding of the views of the dissenting judges.